Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 1 of 9 Page ID #:575



   1    PATRICIA L. GLASER - State Bar No. 55668
        pglaser@glaserweil.com
   2    RORY S. MILLER - State Bar No. 238780
        rmiller@glaserweil.com
   3    MICHAEL L. SMITH - State Bar No. 298917
        msmith@glaserweil.com
   4    GLASER WEIL FINK HOWARD
          AVCHEN & SHAPIRO LLP
   5    10250 Constellation Boulevard, 19th Floor
        Los Angeles, California 90067
   6    Telephone: (310) 553-3000
        Facsimile: (310) 556-2920
   7
        Attorneys for Defendants
   8    Thomas Giddings and Louis Abel
   9

   10                        UNITED STATES DISTRICT COURT

   11                      CENTRAL DISTRICT OF CALIFORNIA

   12                                  SOUTHERN DIVISION

   13   FIRST FOUNDATION INC., a Delaware           CASE NO.: 8:20-cv-00359-DOC-KES
        Corporation; and FIRST FOUNDATION
   14   ADVISORS, a California Corporation,         Hon. David O. Carter
   15                    Plaintiffs,                DEFENDANTS’ POST-HEARING
                                                    BRIEF RE: PRELIMINARY
   16   v.                                          INJUNCTION
   17   THOMAS MUNSON GIDDINGS, an
        individual; LOUIS PANCOAST ABEL,            DATE:            March 2, 2020
   18   an individual,                              TIME:            8:30 a.m.
                                                    COURTROOM:       9D
   19                    Defendants.
                                                    TRIAL DATE:      Not Scheduled
   20

   21

   22

   23

   24

   25

   26

   27

   28


                                  DEFENDANTS’ POST-HEARING BRIEF
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 2 of 9 Page ID #:576



   1                                       INTRODUCTION
   2            The Court has now had the chance not only to review the parties’ papers and
   3    their respective declarations, but to receive substantial live testimony from both
   4    Defendants as well as that of John Hakopian, the President of plaintiff First
   5    Foundation Advisors, Inc. and the most senior employee and officer of that entity.
   6            What was demonstrated in the papers was confirmed in the live testimony:
   7    Defendants have not done anything wrong, let alone anything necessitating an
   8    injunction, since First Foundation precipitously fired them on February 18.
   9    Defendants possess no internal company documents or secrets, and what client
   10   information they do have in their memories is not First Foundation’s information or
   11   trade secrets at all—it is the clients’ information.
   12           The Court should see First Foundation’s injunction request for what it is: an
   13   attempt to achieve through litigation what it is prohibited from obtaining through
   14   contract: a non-competition and non-solicitation agreement from Defendants. Anti-
   15   competitive covenants are prohibited in California law in significant part because of
   16   the harm they do, not only to the individuals who would be subjected to them, but
   17   also to the customers and clients who depend on such restrained individuals.
   18           Here, even if the Court were to disregard the injuries that Defendants have
   19   already suffered (summary termination based on faulty and uninvestigated
   20   assumptions, followed by deprivation of earned pay and vested options) and continue
   21   to suffer (lack of any income, uncertain employment prospects, litigation costs), it
   22   should look to the injuries that have been and will continue to be suffered by the
   23   clients caught in the middle of this lawsuit.
   24           As the Court is likely aware, the financial markets have been extremely volatile
   25   in recent weeks, breaking records for changes in a single day—both losses and gains.
   26   More than ever, clients will be looking to their wealth advisors for guidance on how
   27   to navigate these uncertain times. Plaintiffs’ wide-ranging demand that Mr. Giddings
   28   and Mr. Abel be prohibited from any contact with the clients that they have served for
                                     DEFENDANTS’ POST-HEARING BRIEF
                                                     2
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 3 of 9 Page ID #:577



   1    years and who trust their advice, does not serve those clients’ interest in continuing to
   2    benefit from that advice and guidance. To prevent this harm, and to keep First
   3    Foundation from circumventing California’s strong public policy favoring
   4    competition, the Court should reject First Foundation’s broad overreach in requested
   5    injunction out of hand.
   6                                         ARGUMENT
   7            Defendants will not repeat all the arguments from their papers, but instead wish
   8    to focus the Court’s attention on facts and issues that were addressed in the testimony
   9    taken at the March 3 hearing.
   10   I.      The Testimony Confirmed That the Information First Foundation Seeks to
   11           Restrict is Either Not a Trade Secret, Or Is Not in Defendants’ Possession
   12           The testimony demonstrated that there are, broadly speaking, two categories of
   13   information or materials at issue. The first is client-related information that
   14   Defendants know and remember from their relationships with clients. The second are
   15   materials, such as internally prepared spreadsheets (or derivative versions of those
   16   documents) over which First Foundation asserts a trade secret.
   17           As to the first category, the questioning and testimony demonstrates that not
   18   only is that information not a trade secret, but it isn’t even First Foundation’s
   19   information at all—it belongs to the clients. First Foundation, as well as Defendants,
   20   are merely custodians of that client-related information, and any confidentiality is
   21   owed to the clients, not to First Foundation.
   22           On the second category, many of the documents that First Foundation points to,
   23   such as the spreadsheets in Plaintiffs’ Exhibits A & K, contains a written version of
   24   this same client-owned information. For the same reasons as the first category, such
   25   materials are also not entitled to trade secret protection. However, the Court need not
   26   rule on that issue, nor is there a need for the Court to parse such documents to
   27   determine if some arguably secret information is reflected in them. The reason is
   28   simple: Defendants have testified, both on the stand and in declarations, that they
                                     DEFENDANTS’ POST-HEARING BRIEF
                                                    3
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 4 of 9 Page ID #:578



   1    have no copies of any such documents, and Mr. Hakopian confirmed in his testimony
   2    that neither he nor First Foundation generally have any evidence that Defendants do
   3    in fact have such materials. In other words, there is no unfair competitive advantage,
   4    because there are no documents from which to draw that advantage.
   5            A.     The Information Defendants Actually Know is Not A Secret
   6            Plaintiffs devoted a good portion of their briefing and examination to
   7    determining what information Defendants have in their heads regarding their clients,
   8    as though this were an “aha” moment. It is not.
   9            As the examination showed, and the testimony confirmed, the mental
   10   information that First Foundation asserts a proprietary interest in is: (1) clients’
   11   investment strategy and objectives; (2) clients’ risk tolerance; (3) clients’ assets; (4)
   12   clients’ liabilities; (5) clients’ income; (6) clients’ expenses; (7) clients’ taxes and
   13   returns; (8) any negotiated fee schedules between the client and First Foundation;1
   14   and (9) clients’ upcoming liquidity events. See Examination of Louis Abel by First
   15   Foundation.2
   16           As the Court will observe, nearly every single item on this list refers to clients’
   17   information that had been provided to First Foundation in their pitch meetings—
   18   clients are the source of information about their objectives, risk tolerance, assets and
   19   liabilities, their own tax situation, future business plans (the “liquidity events”) and
   20   whatever special deals they were able to strike with First Foundation. Clients may
   21

   22
        1
          Notably, at the hearing, First Foundation did not identify a single negotiated fee
   23   schedule that it contends Defendants either have in their possession, or that
        Defendants know about. The sole fee testimony, by Mr. Giddings, confirms First
   24   Foundation’s standard fee schedule. That standard fee schedule is readily available
        from, among other locations, First Foundation’s own website. See Declaration of
   25   Rory S. Miller, filed concurrently, at ¶ 5 & Exs. 1-2.
        2
          Elsewhere in the examination, First Foundation suggested that information
   26   regarding the compensation paid to Defendants’ fellow employees was a trade secret.
        Employers’ wage secrecy efforts such as this are illegal in California. Cal. Labor
   27   Code § 232. In any event, Mr. Hakopian’s testimony confirmed that none of the
        approximately 65 employees of First Foundation Wealth Management have been
   28   solicited by Defendants, either before or after their termination.
                                      DEFENDANTS’ POST-HEARING BRIEF
                                                      4
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 5 of 9 Page ID #:579



   1    freely disseminate this information to as few or as many individuals as they wish;
   2    First Foundation, as confirmed by Mr. Hakopian’s testimony, does not have a
   3    proprietary right to that information.
   4            The lone potential exception is the “strategy” for the clients’ investments. In
   5    an appropriate case, where the investment product being sold utilized a secret and
   6    proprietary investment program or algorithm developed in-house by a company, that
   7    algorithm could very well be a trade secret.
   8            That is not this case. As Mr. Hakopian testified, First Foundation’s investment
   9    strategies that are proposed to clients come in one of seven basic styles and are
   10   customized based on the various meetings with the clients that First Foundation
   11   would conduct. In other words, First Foundation’s “product” is not a formula kept
   12   secret even from the clients that can be misappropriated. Rather, First Foundation
   13   sells the services of the professionals it employs—services that it has no right to
   14   control once it fires those professionals, as it did with Mr. Giddings and Mr. Abel.
   15           For the same reason, First Foundation’s heavy emphasis on the fact that trade
   16   secrets need not be written down but can be committed to memory, has no bearing.
   17   For this argument to even be relevant, there must be a protectible trade secret. As
   18   described above, nothing that Defendants know about clients meets that standard.
   19   Defendants have not, for example, memorized the formula for Coca-Cola or the
   20   recipe for the “eleven herbs and spices” in Kentucky Fried Chicken. What they know
   21   is who their personal relationships are with, and information about those
   22   individuals—all of which information originated with and belongs to, the client, not
   23   First Foundation.
   24           B.    To the Extent That First Foundation Documents Contain Valid and
   25                 Protectable Trade Secrets, Defendants Have No Such Materials
   26           Plaintiffs displayed several exhibits at the hearing and asserted that the
   27   documents contained confidential and proprietary information—that is, trade secrets.
   28   Although Defendants note that much of the information Plaintiffs assert is a trade
                                      DEFENDANTS’ POST-HEARING BRIEF
                                                     5
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 6 of 9 Page ID #:580



   1    secret is neither proprietary to First Foundation nor confidential, the Court need not
   2    rule on such disputes.
   3            As the Court rightly observed, the goal of injunctive relief, and equity in
   4    general, is to ensure that someone does not receive an unfair competitive advantage or
   5    disadvantage. Here, there is no need for such concern: as both Mr. Giddings and Mr.
   6    Abel testified before the Court, and as they declared under penalty of perjury that they
   7    have no such documents. (See dkt. nos. 27-1, ¶ 43 & 27-2, ¶ 35.) To the extent that
   8    they ever did, such as Mr. Giddings’ hard copy of the document designated Plaintiffs’
   9    Exhibit A, both immediately surrendered all such materials to counsel upon their
   10   termination from First Foundation—again, as they both testified before the Court and
   11   swore in their declarations. (See dkt. nos. 27-1, ¶ 21 & 27-2, ¶ 19.)
   12           Mr. Hakopian even admitted on the stand that First Foundation has no evidence
   13   that Defendants have kept or used any of these materials following their termination.
   14   First Foundation’s speculations are insufficient to support an injunction, especially
   15   when the Court has received uncontradicted testimony categorically stating that no
   16   such materials are in either Mr. Giddings or Mr. Abel’s possession, custody, or
   17   control. See, e.g., Giftango, LLC v. Rosenberg, 925 F. Supp. 2d 1128, 1140 (D. Or.
   18   2013) (plaintiff fails to demonstrate irreparable injury when defendants submit
   19   declarations confirming that they had not misappropriated information).
   20   II.     First Foundation Advisors’ President, Mr. Hakopian, Confirmed That
   21           Defendants’ Post-Termination Actions Are Entirely Proper
   22           On direct examination, First Foundation’s counsel elicited testimony from Mr.
   23   Hakopian that the company requires new hires to “create their own database,” rather
   24   than, for example, bringing a database or spreadsheet with them from their prior
   25   employment. First Foundation’s counsel asked what “creating their own database”
   26   entailed, and, before being cut off by his company’s own counsel, Mr. Hakopian
   27   testified that “creating their own database” included drawing up lists of “referral
   28   sources” and “potential client names.”
                                     DEFENDANTS’ POST-HEARING BRIEF
                                                     6
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 7 of 9 Page ID #:581



   1            In this testimony, Mr. Hakopian confirmed that any injunction of Defendants’
   2    actual conduct would be inequitable. As noted in Defendants’ opposition (dkt. no. 27
   3    at 21:1-22:7), where an employer engages in a course of conduct against its
   4    competitors, it cannot enjoin that same conduct by its own former employees. See,
   5    e.g., Barney v. Burrow, 558 F. Supp. 2d 1066, 1081 (E.D. Cal. 2008) (employer
   6    estopped from preventing former employees from using client information when
   7    employer encouraged employees to recruit clients of their former employers); Morgan
   8    Stanley DW, Inc. v. Frisby, 163 F. Supp. 2d 1371, 1377 (N.D. Ga. 2001) (equitable
   9    estoppel applies where employer “actively hires brokers from competitors and
   10   encourages them to use their client information to solicit account transfers”).
   11           Mr. Hakopian’s testimony demonstrated that not only does First Foundation
   12   consider the likelihood that new hires will be able to generate business by enticing
   13   their former clients to follow them to First Foundation, but that these same new hires
   14   are encouraged to create, from their memory, “their own databases” of referral
   15   sources and potential client contacts. That is exactly what Mr. Giddings and Mr. Abel
   16   have done following their termination, and before the Court’s temporary restraining
   17   order: without reference to a single First Foundation document, let alone the detailed
   18   documents shown at the hearing comprising portions of Plaintiffs’ Exhibit A and the
   19   entirety of Plaintiffs’ Exhibit K, Defendants assembled a list of individuals with
   20   whom they had personal business relationships, and began to reach out to them to
   21   inform them of their separation from First Foundation. (Testimony of Louis Abel; see
   22   also dkt. no. 27-1, ¶ 35 & 27-2, ¶¶ 33-34.) This is exactly what Mr. Hakopian was
   23   describing First Foundation encouraging its new hires to do before First Foundation’s
   24   counsel cut his answer off.
   25           Nor does the Court need to take Mr. Hakopian’s testimony alone: First
   26   Foundation has defended these practices against trade secret suits. As First
   27   Foundation argued, “such businesses and relationships do not ‘belong’ to Plaintiff,
   28   any more than they belonged to [the employee’s] prior employer from whom Plaintiff
                                      DEFENDANTS’ POST-HEARING BRIEF
                                                    7
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 8 of 9 Page ID #:582



   1    recruited the employee.” Dkt. no. 27-3, Ex. 1 at 3:21-23.
   2            To be clear: Defendants are not implying that there is anything wrong in First
   3    Foundation’s conduct; this is not an unclean hands issue, but an equitable estoppel
   4    issue. Neither First Foundation’s encouraging its new hires to “create their own
   5    database” nor Defendants’ post-termination efforts to contact their former clients
   6    involves any protected information or unfair competitive advantage. “[A]n
   7    unadorned list of clients, even one labeled ‘secret’ or ‘confidential,’ does not
   8    constitute a protectible trade secret all on its own.” Pollara v. Radiant Logistics Inc.,
   9    2014 WL 12585781 at *5 (C.D. Cal. June 6, 2014) (citing Thompson v. Impaxx, Inc.,
   10   113 Cal. App. 4th 1425, 1430 (2003)); see also, e.g., AMN Healthcare, Inc. v. Aya
   11   Healthcare Services, Inc., 28 Cal. App. 5th 923, 944-45 (2018) (customer list of
   12   travel nurses not a trade secret); American Paper & Packaging Products, Inc. v.
   13   Kirgan, 183 Cal. App. 3d 1318, 1326 (1986) (customer list not a trade secret).3
   14                                        CONCLUSION
   15           For the foregoing reasons, the Court should deny both of Plaintiffs’ requests for
   16   a preliminary injunction in its entirety. At a minimum, Plaintiffs have failed to
   17   demonstrate that the balance of the equities is in their favor, as they are equitably
   18   estopped from seeking this injunction. Additionally, as described above, Plaintiffs’
   19   claimed trade secrets either are no such thing or Defendants have no documents
   20   containing such information. As such, Plaintiffs have failed to demonstrate likelihood
   21   of success on the merits or irreparable injury entitling them to an injunction, and their
   22   request for a preliminary injunction should be denied and the Court’s temporary
   23   restraining order dissolved.
   24           If the Court believes that a formal order beyond a simple denial is necessary,
   25   Defendants urge that the Court reject Plaintiffs’ amorphous and wide-sweeping
   26

   27   3
         One such list that goes beyond a mere list of clients, but also demonstrates the
        personal relationship between Defendants and the clients is Mr. Giddings’ holiday
   28   card list introduced as Defendants’ Hearing Exhibit 3.
                                       DEFENDANTS’ POST-HEARING BRIEF
                                                     8
        1803568.1
Case 8:20-cv-00359-DOC-KES Document 36 Filed 03/04/20 Page 9 of 9 Page ID #:583



   1    proposals, and instead adopt the proposed order submitted with this filing. Not only
   2    does Defendants’ proposed order provide Plaintiffs assurances (backed up through the
   3    Court’s contempt enforcement power) that Defendants do not, in fact, possess any
   4    company proprietary documents or other materials, but it also clearly delineates what
   5    is, and what is not, acceptable conduct for the parties as they part ways.
   6            Most importantly, however, Defendants’ proposed order does justice: it allows
   7    clients the ability to choose their advisors, assures that neither Mr. Giddings nor Mr.
   8    Abel will use any legitimately protected information belonging to First Foundation,
   9    and forces First Foundation to compete fairly in the marketplace, rather than
   10   hampering their competition through a blanket prior restraint. Defendants fully
   11   welcome that fair competition.
   12

   13    DATED: March 4, 2020                   GLASER WEIL FINK HOWARD
                                                 AVCHEN & SHAPIRO LLP
   14

   15
                                                By:
   16                                           PATRICIA L. GLASER
   17                                           RORY S. MILLER
                                                MICHAEL L. SMITH
   18                                               Attorneys for Defendants
   19                                               Thomas Giddings and Louis Abel
   20

   21

   22

   23

   24

   25

   26

   27

   28
                                    DEFENDANTS’ POST-HEARING BRIEF
                                                    9
        1803568.1
